IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 August 7, 2008
                                No. 07-11225
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

PARNELL TOMMYLEE BROOME, JR

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                         USDC No. 3:06-CR-224-ALL


Before STEWART, OWEN and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Parnell Tommylee Broome, Jr., was convicted of one count of bank robbery
and was sentenced to serve 169 months in prison. Broome appeals his sentence.
Under the discretionary sentencing system established by United States v.
Booker, 543 U.S. 220 (2005), district courts retain the duty to properly calculate
and consider the applicable sentencing range under the Sentencing Guidelines,
along with the sentencing factors set forth in 18 U.S.C. § 3553(a), when



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-11225

fashioning a sentence. United States v. Mares, 402 F.3d 511, 518-19 (5th Cir.
2005). When reviewing a sentence, we typically consider whether the district
court committed significant procedural error at sentencing and whether the
sentence imposed is substantively reasonable. See Gall v. United States, 128
S. Ct. 586, 594, 597 (2007). Further, the district court’s sentencing decision is
ultimately reviewed for an abuse of discretion. Id. at 594.
      Broome argues that the district court committed procedural error at
sentencing by starting at the top of the applicable guidelines range when
choosing his sentence. Our examination of the record shows no significant
procedural error in connection with Broome’s sentence.         Accordingly, the
judgment of the district court is AFFIRMED.




                                       2